Case 1:21-mj-O0046-RMM Document 10 Filed 01/25/21 Page 1of1

AQ 442 (Res TEED) Arrest Veuurraeet

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

“ Case: 1:21-mj-00046
Kevin Seefried , Assigned to: Judge Robin M. Meriweather

» Assign Date: 1/13/2021

) Description: COMPLAINT W/AARREST WARRANT
}

Defic srateaint
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(rane of person ta be aerestads Kevin Seefried
Who ts accttsed of an offense or violation based on the following document filed with the court:

TV Indiciment TV Superseding Indictment FD Information 7 Superseding Information aw Complaint

T Probation Violation Petition T Supervised Release Violation Petition TWViolation Notice 7 Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)- Knowingly Entering or Remaining tn any Restricted Building or Grounds Without Lawful Authority

40 U.S.C. 5104(e)- Violent Entry and Disorderly Conduct on Capitol Grounds

te, Robin M. Meriweather
fe ~ Alfoa— 2021.01.13 13:49:40

 

Date: 01/13/2021 -05'00'
fyeorng officer's siguatters
City and state: ~~ Washington, DC Robin M, Meriweather. U.S. Magistrate Judge

Menrted name and tith

 

Return

 

 

This warrant was received on fees otllacat . and the person was arrested on fifatey of 1y/202/
Al foie cuted stetey Cari da 9 fea Poe /e — ;

Date: oilit (aA J AC
brrosting officer's visnatiure
[esc J. i Sore S frees SJ LG +

Priifed name and utle

  

 

 
